—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered January 25, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The decision to grant or deny a motion for a mistrial is within the trial court’s discretion (see, People v Ortiz, 54 NY2d 288, 292; People v Caban, 224 AD2d 705; People v Hayden, 221 AD2d 367, 368). In this case, the court did not improvidently exercise its discretion in denying the defendant’s request for a mistrial.
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not warrant reversal. Mangano, P. J., Thompson, Santucci and Altman, JJ., concur.